Claims 1-10 and 17-20 are allowed.
Claims 11-16 and 21-26 are withdrawn from further consideration.

Claims 11-16 have not been rejoined because independent method claim 11 does not include all of the limitations of allowed independent device claim 1.  Specifically, independent claim 11 does not include independent claim 1’s “opposing a channel region separating a first source/drain region and a second source/drain region,” “to limit inhibitor material coverage on the sidewalls of the access lines,” and “formed over the semiconductor structures” limitations.
Claims 21-26 have not been rejoined because independent method claim 21 does not include all of the limitations of allowed independent device claim 17.  Specifically, independent claim 21 does not include independent claim 17’s “neighboring” and “formed over the semiconductor structures” limitations.  
  This application is in condition for allowance except for the presence of claims 11-16 and 21-26 directed to an invention non-elected with traverse.  Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144).  Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue.  Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.


Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814